Citation Nr: 1129522	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-27 790A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an enhanced rate of dependency and indemnity compensation (DIC) payments.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty for more than twenty years, including service in Europe during WWII.  He retired from active duty in February 1968.  He died in March 1998.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 RO decision.  The appellant provided sworn testimony in support of her appeal during an April 2009 RO hearing.

Although the appellant has submitted the appropriate VA form to appoint the American Legion to be her representative in this matter, she did not sign the form, rendering its contents to no effect.  The Board contacted her by letter of June 2011, explaining the situation, and requesting her to clarify her wishes regarding representation in this matter.  The letter specifically indicated that if she failed to respond to the inquiry, the Board would assume she did not wish representation.  No response was received from the appellant within the specified time frame, therefore, the Board will proceed with review of the appeal without further delay.


FINDINGS OF FACT

1.  The Veteran was rated as 100 percent disabled at the time of his death in March 1998.

2.  The Veteran and the appellant were married for the eight years preceding his death.

3.  But for clear and unmistakable error in a January 1986 RO decision, the Veteran would have been rated as 100 percent disabled for more than eight years prior to his death.
CONCLUSION OF LAW

The criteria for enhanced DIC have been met.  38 U.S.C.A. § 1311(a)(2) (West 2002); 38 C.F.R. §§ 3.10, 20.1106 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the Veteran's death was established in April 1998 and the appellant has been receiving DIC benefits since that time.  In June 2008, however, she requested a higher rate of DIC benefits, on the basis that her husband had been 100 percent disabled for more than eight years prior to his death.  She specifically asserts his service-connected arthritis had been improperly evaluated and that his overall level of impairment was greater than reflected by the disability ratings assigned at an earlier date than reflected by the rating decisions of record.  She also asserts that strict application of the eight-year requirement is unfair and unjust in her case, as the Veteran died just several months short of the eight years.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, in light of the favorable decision reached below, an exhaustive description of these requirements is not necessary.  Furthermore, to the extent that this decision involves reviewing an earlier RO decision for the presence of clear and unmistakable error (CUE), we observe that the United States Court of Appeals for Veterans Claims (Court) has held that notice and assistance requirements are not applicable in claims of CUE in a prior final RO decision due to the unique nature of such claims.  Parker v. Principi, 15 Vet. App. 407 (2002).

Analysis

Review of the Veteran's claims file reveals that he was awarded a 100 percent schedular disability rating for his service-connected diabetes mellitus effective in December 1991, approximately seven years and four months prior to his death.  

DIC is payable to a Veteran's surviving spouse when the Veteran dies from a service-connected disability.  38 U.S.C.A. §§ 1310, 1311; 38 C.F.R. § 3.5(a).  VA will pay an increased amount of, or "enhanced", DIC benefits to the surviving spouse of a deceased Veteran who, at the time of death, was in receipt of or was entitled to receive (or but for the receipt of retired pay or retirement pay was entitled to receive) compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding death.  38 U.S.C.A. § 1311(a)(2); 38 C.F.R. § 3.10(c); see Barela v. Shinseki, 584 F.3d 1379, 1384 (Fed. Cir. 2009) (holding that 38 U.S.C.A. § 1311(a)(2) does not afford a basis for an initial grant of DIC benefits, but only identifies an additional benefit for claimants who have already qualified for DIC benefits under other statutes).  In determining the period of a Veteran's disability, only the period in which the Veteran was married to the surviving spouse shall be considered.  38 U.S.C.A. § 1311(a)(2); 38 C.F.R. § 3.10(f)(1).

Except with respect to benefits under the provisions of 38 U.S.C.A. § 1311(a)(2), § 1318, and certain cases involving individuals whose VA benefits were forfeited because of treason or subversive activities, issues involved in a survivor's claim for death benefits are decided without regard to prior disposition of those issues during the Veteran's lifetimes.  Here, because the appellant's claim is predicated upon 38 U.S.C.A. § 1311(a)(2), the Board must consider prior adjudications of issues that were made during the Veteran's lifetime.

In this case, the Veteran had been receiving VA compensation at the 100 percent rate prior to his death.  Furthermore, he was married to the appellant for many years, to include the eight years prior to his death.  However, as noted above, he had been receiving VA compensation at the 100 percent rate for approximately seven years and four months prior to his death, not the full eight years required by the statute.  Thus, the only potentially-successful theory of entitlement to enhanced DIC is that the Veteran was actually entitled to receive compensation at the 100 percent rate for eight years prior to his death.

For purposes of 38 U.S.C.A. § 1311(a)(2), "entitled to receive" is defined to mean that a Veteran filed a claim for disability compensation during his or her lifetime and (1) would have received total disability compensation for eight years prior to death but for clear and unmistakable error (CUE) committed by VA in a decision made during the Veteran's lifetime; (2) additional service department records submitted before or after the Veteran's death, that were in existence at the time of a prior VA decision but had not previously been considered by VA, provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with 38 C.F.R. §§ 3.156(c) and 3.400(q)(2) for a period of eight years prior to death; or (3) at the time of death the Veteran had a service-connected disability that was continuously rated as totally disabling by VA for eight years prior to death, but the Veteran was not receiving compensation for one of six reasons specified in § 3.10(f)(3)(iii).  38 C.F.R. § 3.10(f)(3).

In this case, no additional service department records have been submitted, and the Veteran was in fact receiving compensation from VA.  Therefore, we must review the decisions made during the Veteran's lifetime for CUE.  Although she does not use the "magic words" of "clear and unmistakable error," this is essentially the appellant's contention; that the Veteran should have been rated as 100 percent disabling for longer than he in fact was, and that the VA erred in not assigning such a rating.  The VA has a duty to liberally construe all claims reasonably raised by the Veteran.  EF v. Derwinski, 1 Vet. App. 324 (1991).  Indeed, the United States Court of Appeals for the Federal Circuit has held that liberal reading of filings by claimants is required by VA regulation.  38 C.F.R. §§ 20.201, 20.202 (2010); Robinson v. Shinseki, 557 F.3d 1355, 1359 (Fed. Cir. 2009).  

In determining whether a particular claim has been raised, the Board must consider all documents and oral testimony, and review all issues reasonably raised by a liberal reading of such evidence.  Sutton v. Brown, 5 Vet. App. 127, 132 (1993).  However, while the Board must interpret an appellant's submissions broadly, the appellant must have asserted the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Where such a review "reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue of the claimant's entitlement to such a benefit or, if appropriate, to remand the issue to the RO for development and adjudication of the issue."  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993).  Upon such review of the appellant's written contentions and hearing testimony, we find that she is in fact raising the question of CUE in rating decisions throughout the Veteran's lifetime.

Pertinent case law has also held that "hypothetical entitlement" consideration for DIC benefits under 38 U.S.C.A. § 1318 was allowable for certain claims filed prior to January 21, 2000, i.e., the effective date of the VA regulation prohibiting "hypothetical entitlement."  Rodriguez v. Peake, 511 F.3d 1147 (C.A. Fed., 2008).  However, because the appellant filed her claim in 2008, the provisions of 38 C.F.R. § 3.22 govern her case.  Essentially, as applied to the facts of her case, § 3.22 operates to prohibit the Board from determining whether the Veteran may have been so disabled as to warrant an earlier 100 percent disability rating.  Rather, we are constrained to review the much narrower question of whether any of the rating decisions made in the Veteran's case during his lifetime involved CUE.  38 C.F.R. §§ 3.10, 3.22.

The Court has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination:  (1) "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) en banc).  In order to show that CUE occurred the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In Cook v. Principi, 318 F.3d 1334 (Fed. Cir.) (2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that a breach of a duty to assist cannot constitute CUE and that "grave procedural error" does not render a decision of VA non-final.  This decision, in pertinent part, overruled Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent that decision held the existence of a "grave procedural error" rendered a decision of the VA non-final.  The Federal Circuit Court, citing Caffrey v. Brown, 6 Vet. App. 377, 383 (1994), noted that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact and that an incomplete record, factually correct in all other respects, is not CUE.  

The 100 percent rating in effect at the time of the Veteran's death was based upon a December 1991 claim filed by the Veteran in which he contended that his diabetes had worsened, warranting a higher disability rating.  The RO granted a 100 percent schedular rating based upon complications arising from his diabetes, as shown in a January 1992 VA examination report, and assigned an effective date of December 1991, reflecting the date the Veteran's claim was received.  Unfortunately, the RO did not obtain medical treatment records to support the assignment of a potential earlier effective date under the provisions of 38 C.F.R. § 3.400(o)(2), which allows for the assignment of an effective date up to one year prior to the date of claim, when medical evidence supports such an effective date.  As Board review for CUE, by definition, involves only that evidence which was of record at the time of the decision under review, (Damrel) we cannot at this time review the Veteran's treatment records to determine whether he in fact was totally disabled due to diabetes prior to his December 1991 claim, because those treatment records were not obtained and reviewed by the RO.  Furthermore, under Cook, the RO's failure to obtain such records does not constitute CUE.  We observe, however, that common sense dictates the likelihood that the Veteran's diabetes had worsened prior to his filing the December 1991 claim.  Common sense does not govern the outcome of this CUE review, however; and upon careful review, the Board is unable to discern any CUE in the RO's October 1992 decision.

Turning to prior decisions, we observe that a January 1986 RO decision denied entitlement to a total disability rating based upon individual unemployability.  At the time of the January 1986 decision, the governing regulation pertaining to total disability ratings for compensation based upon individual unemployability provided the following:  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided That [emphasis in original] if there is only one such disability, this disability shall be ratable at 60 percent or more, and that if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  ...  It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  38 C.F.R. § 4.16(a) (1985).

As of January 1986, the Veteran was in receipt of service connection for diabetes, rated as 40 percent disabling, arthritis of both knees, rated as 20 percent disabling; a scar on his left wrist, rated as 10 percent disabling, and peripheral neuropathy of both lower extremities, with each leg rated as 10 percent disabling.  The combined disability rating was 70 percent, so that the Veteran's disability situation fit squarely within the schedular criteria outlined 38 C.F.R. § 4.16(a) (1985) to support the award of a total disability rating based upon individual unemployability due to service-connected disabilities.  The text of the decision reflects that the veteran had last worked in April 1982, his prior work experience included driving trucks, and that he had a high school education.  The RO then concluded:  

At the time the veteran discontinued employment (in April 1982), his [service-connected] disabilities were evaluated only 30 percent in combination.  To be entitled to individual unemployability, it must be shown [service-connected] disabilities progressed in severity to such a extent that they caused the veteran's unemployment and prevented him from obtaining another position.  This has not been shown.

In our review of this decision, the Board finds that the RO committed clear and unmistakable error in its application of the regulation governing the award of total disability ratings.  The RO impermissibly considered the Veteran's disability situation at the time he left employment in 1982, with a combined disability rating of 30 percent; rather than his disability situation at the time he filed the claim in 1985, with diabetes rated as 40 percent and a combined rating of 70 percent.  The Veteran was not contending that he was rendered unemployable due to service-connected disabilities in 1982, when his combined disability rating was only 30 percent; rather he filed the claim in 1985, when his combined disability rating was 70 percent, with diabetes rated as 40 percent disabling; thus, meeting the schedular requirements for the award of a total disability rating under 38 C.F.R. § 4.16(a) (1985).  His contention was that as of 1985, he was prevented from obtaining and retaining employment on account of his service-connected disabilities, and in light of his education and employment history.  In other words, the RO ignored the stipulation set forth in the governing regulation that "previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met."  In other words, the law as it stood in 1985 was improperly applied by the RO to the wrong set of facts.  The Board holds that this clear and unmistakable error tainted the January 1986 decision to the extent that, had it not been made, the error would have manifestly changed the outcome at the time it was made.  

Our finding that the January 1986 decision was tainted by CUE yields the conclusion that the Veteran should have been in receipt of a 100 percent disability rating based upon unemployability effective in December 1985, when his claim for a total disability rating based upon individual unemployability was received by VA.  If the RO had correctly applied the law to the Veteran's claim in 1986, and the total disability rating for unemployability had been properly granted effective in December 1985, the Veteran would have been in receipt of a 100 percent disability rating based upon unemployability for more than twelve years at the time of his death in March 1998.  In that case, the appellant would have been automatically awarded the enhanced DIC benefit.  To correct this error, then, the Board holds that the enhanced DIC rate is granted, effective as of the month following the Veteran's death.  38 C.F.R. § 3.400(k).  


ORDER

An enhanced rate of DIC payments is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


